Exhibit 4.1 COMMUNITY HEALTH SYSTEMS, INC. 401(K) PLAN RESTATED AS OF JANUARY 1, 2009 TABLE OF CONTENTS(continued) Page ARTICLEI DEFINITIONS 1 ARTICLEII ADMINISTRATION 16 POWERS AND RESPONSIBILITIES OF THE EMPLOYER 16 DESIGNATION OF ADMINISTRATIVE AUTHORITY 16 ALLOCATION AND DELEGATION OF RESPONSIBILITIES 16 POWERS AND DUTIES OF THE ADMINISTRATOR 17 RECORDS AND REPORTS 18 APPOINTMENT OF ADVISERS 18 PAYMENT OF EXPENSES 18 MAJORITY ACTIONS 18 CLAIMS PROCEDURE 18 CLAIMS REVIEW PROCEDURE 18 ARTICLEIII ELIGIBILITY 19 CONDITIONS OF ELIGIBILITY 19 EFFECTIVE DATE OF PARTICIPATION 19 DETERMINATION OF ELIGIBILITY 19 TERMINATION OF ELIGIBILITY 20 REHIRED EMPLOYEES AND BREAKS IN SERVICE 20 OWNER-EMPLOYEE LIMITATION 21 OMISSION OF ELIGIBLE EMPLOYEE; INCLUSION OF INELIGIBLE EMPLOYEE 21 ARTICLEIV CONTRIBUTION AND ALLOCATION 21 FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION 21 PARTICIPANT'S SALARY REDUCTION ELECTION 21 TIME OF PAYMENT OF EMPLOYER CONTRIBUTION 24 ALLOCATION OF CONTRIBUTION AND USAGE OF FORFEITURES AND EARNINGS 24 ACTUAL DEFERRAL PERCENTAGE TEST 26 ADJUSTMENT TO ACTUAL DEFERRAL PERCENTAGE TEST 28 ACTUAL CONTRIBUTION PERCENTAGE TEST 30 ADJUSTMENT TO ACTUAL CONTRIBUTION PERCENTAGE TEST 32 MAXIMUM ANNUAL ADDITIONS 34 ADJUSTMENT FOR EXCESS ANNUAL ADDITIONS 36 PLAN-TO-PLAN TRANSFERS (OTHER THAN ROLLOVERS) FROM QUALIFIED PLANS 36 ROLLOVERS FROM OTHER PLANS 37 AFTER-TAX VOLUNTARY CONTRIBUTIONS 38 PARTICIPANT DIRECTED INVESTMENTS 38 QUALIFIED MILITARY SERVICE 40 ARTICLEV VALUATIONS 40 i TABLE OF CONTENTS(continued) Page VALUATION OF THE TRUST FUND 40 METHOD OF VALUATION 40 ARTICLEVI DETERMINATION AND DISTRIBUTION OF BENEFITS 41 DETERMINATION OF BENEFITS UPON RETIREMENT 41 DETERMINATION OF BENEFITS UPON DEATH 41 DISABILITY RETIREMENT BENEFITS 42 DETERMINATION OF BENEFITS UPON TERMINATION 42 DISTRIBUTION OF BENEFITS 44 DISTRIBUTION OF BENEFITS UPON DEATH 45 DISTRIBUTION OF BENEFITS FROM PRE-RETIREMENT SURVIVOR ANNUITY ACCOUNT 45 DISTRIBUTION OF BENEFITS FROM PRE-RETIREMENT SURVIVOR ANNUITY ACCOUNT UPON DEATH 48 TIME OF DISTRIBUTION 49 REQUIRED MINIMUM DISTRIBUTIONS 49 DISTRIBUTION FOR MINOR OR INCOMPETENT INDIVIDUAL 53 LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN 53 PRE-RETIREMENT DISTRIBUTION OF EMPLOYER CONTRIBUTIONS 53 ADVANCE DISTRIBUTION FOR HARDSHIP 54 QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION 55 DIRECT ROLLOVER 55 TRANSFER OF ASSETS FROM A MONEY PURCHASE PLAN 56 CORRECTIVE DISTRIBUTIONS 56 ARTICLEVII AMENDMENT, TERMINATION, MERGERS AND LOANS 56 AMENDMENT 56 TERMINATION 57 MERGER, CONSOLIDATION OR TRANSFER OF ASSETS 57 LOANS TO PARTICIPANTS 57 ARTICLEVIII TOP-HEAVY 58 TOP-HEAVY PLAN REQUIREMENTS 58 DETERMINATION OF TOP-HEAVY STATUS 58 ARTICLEIX MISCELLANEOUS 60 PARTICIPANT'S RIGHTS 60 ALIENATION OF BENEFITS 60 CONSTRUCTION AND INTERPRETATION OF PLAN 60 GENDER AND NUMBER 61 LEGAL ACTION 61 PROHIBITION AGAINST DIVERSION OF FUNDS 61 ii TABLE OF CONTENTS(continued) Page EMPLOYER'S AND TRUSTEE'S PROTECTIVE CLAUSE 61 INSURER'S PROTECTIVE CLAUSE 61 RECEIPT AND RELEASE FOR PAYMENTS 61 ACTION BY THE EMPLOYER 62 NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY 62 HEADINGS 62 APPROVAL BY INTERNAL REVENUE SERVICE 62 ELECTRONIC MEDIA 62 PLAN CORRECTION 62 UNIFORMITY 63 ARTICLEX PARTICIPATING EMPLOYERS 63 ADOPTION BY OTHER EMPLOYERS 63 REQUIREMENTS OF PARTICIPATING EMPLOYERS 63 DESIGNATION OF AGENT 63 EMPLOYEE TRANSFERS 63 PARTICIPATING EMPLOYER CONTRIBUTION AND FORFEITURES 63 AMENDMENT 63 DISCONTINUANCE OF PARTICIPATION 64 ADMINISTRATOR'S AUTHORITY 64 PROVISIONS APPLIED SEPARATELY (OR JOINTLY) FOR PARTICIPATING NON-AFFILIATED EMPLOYERS 64 TOP-HEAVY APPLIED SEPARATELY FOR PARTICIPATING NON-AFFILIATED EMPLOYERS 64 SERVICE 65 REQUIRED MINIMUM DISTRIBUTIONS 65 iii COMMUNITY HEALTH SYSTEMS, INC. 401(K) PLAN THIS PLAN, hereby restated as of the 1st day of January, 2009 by CHS/Community Health Systems, Inc. (the "Employer"). W I T N E S S E T H: WHEREAS, the Employer heretofore established, effective as of February 1, 1987 (the "Effective Date") the Community Health Systems, Inc. 401(k) Plan (the "Plan") in recognition of the contribution made to its successful operation by its Employees and for the exclusive benefit of its Eligible Employees; and WHEREAS, under the terms of the Plan, the Employer has the right to amend the Plan, provided the Trustee joins in such amendment if the provisions of the Plan affecting the Trustee are amended; NOW, THEREFORE, effective January 1, 2009, except as otherwise provided herein, the Employer in accordance with the provisions of the Plan pertaining to amendments thereof, hereby amends the Plan in its entirety and restates the Plan to provide as follows: ARTICLEI DEFINITIONS 1.1 "Account" means any separate notational account established and maintained by the Administrator for each Participant under the Plan. The term "Participant's Account" or "Participant's Account balance" generally means the sum of all Accounts being maintained for the Participant, which represents the Participant's total interest in the Plan. Section6.10 contains a definition of "Participant's Account Balance" for purposes of that Section. To the extent applicable, a Participant may have any (or all) of the following notational Accounts: (a)the After-Tax Voluntary Contribution Account (b)the Elective Deferral Account that shall consist of the sub-Accounts listed below. Unless specifically stated otherwise, any reference to a Participant's Elective Deferral Account will refer to both of these sub-Accounts; (1)the Pre-Tax Elective Deferral Account (2)the Roth Elective Deferral Account (c)the Matching Contribution Account (d)the Nonelective Contribution Account (e)the Qualified Matching Contribution Account (f)the Qualified Nonelective Contribution Account (g)the Rollover Account (h)the Transfer Account (i)any other account, including an overlapping account or sub-account, necessary for the administration of the Plan 1.2 "ACP" means the actual contribution percentage that is equal to, for a specific group of Participants (either Highly Compensated Employees or Nonhighly Compensated Employees) for a Plan Year, the average of the ACRs (calculated separately for each Participant in such group). The ACP for each group shall be calculated to the nearest one-hundredth of one percent. For purposes of computing an ACP, a Participant is an Eligible Employee who is eligible to have Matching Contributions or Qualified Matching Contributions made pursuant to Section 4.1 (whether or not a deferral election was made or suspended pursuant to Section 4.2(e)) allocated to such Participant's Matching Contribution Account or Qualified Matching Contribution Account for a "specific Plan Year". In addition, if an Employee contribution is required as a condition of participation in the Plan, any Employee who would be a Participant in the Plan if such Employee made such a contribution shall be treated (for purposes of the ACP test) as an eligible Participant on behalf of whom no Employee contributions are made. However, if a Participant has no 1 414(s) Compensation for the Plan Year, then such Participant shall be disregarded for purposes of calculating the ACP of a group. For purposes of the above paragraph, the term "specific Plan Year" means, for Participants who are Highly Compensated Employees, the Plan Year being tested. If the current year testing method is being used, then the term "specific Plan Year" means, for Participants who are Nonhighly Compensated Employees, the Plan Year being tested. If the prior year testing method is being used, then the term "specific Plan Year" means, for Participants who are Nonhighly Compensated Employees, the Plan Year prior to the Plan Year being tested. 1.3 "ACP Test" means the actual contribution percentage test determined pursuant to Section4.7. 1.4 "ACR" means the actual contribution ratio of each Participant, that is a ratio (expressed as a percentage) equal to (1) the Contribution Percentage Amounts of such Participant for such Plan Year, to (2) such Participant's 414(s) Compensation for such Plan Year.For purposes of determining a Participant's ACR, After-Tax Voluntary Contributions are considered to have been made in the Plan Year in which contributed to the Plan. Matching Contributions, Qualified Matching Contributions and Qualified Nonelective Contributions will be considered made for a Plan Year if made no later than the end of the twelve (12) month period beginning on the date after the close of the Plan Year.The ACR for each Participant shall be calculated to the nearest one-hundredth of one percent. 1.5 “Acquired Employer” shall mean an entity that is acquired (or the assets of which are acquired) by the Employer or an Affiliated Employer and thereby becomes an Employer. 1.6 “Acquired Employees” shall mean individuals who become Employees of an Employer as a result of an Acquisition Agreement. 1.7 “Acquisition Agreement” shall mean the written agreement entered into by an Employer and another entity for the purpose of evidencing the terms and conditions upon which such entity shall become an Acquired Employer or upon which such entity’s employees shall become employed as Acquired Employees. 1.8 “Acquisition Date” shall mean the date on which individuals become Acquired Employees. 1.9 "Act" means the Employee Retirement Income Security Act of 1974, as it may be amended from time to time. 1.10"Administrator" means the Employer unless another person or entity has been designated by the Employer pursuant to Section2.2 to administer the Plan on behalf of the Employer. The Administrator shall be the named Fiduciary for the Plan."Administrator" also includes any Qualified Termination Administrator (QTA) that has assumed the responsibilities of the Administrator in accordance with guidelines set forth by the Department of Labor. 1.11 "ADP" means the actual deferral percentage that is equal to, for a specific group of Participants (either Highly Compensated Employees or Nonhighly Compensated Employees) for a Plan Year, the average of the ADRs (calculated separately for each Participant in such group). The ADP for each group shall be calculated to the nearest one-hundredth of one percent. For purposes of computing an ADP, a Participant is an Eligible Employee who is eligible to make Elective Deferrals pursuant to Section4.2 (whether or not a deferral election was made or suspended pursuant to Section 4.2(e)) allocated to the Participant's Elective Deferral Account for a "specific Plan Year." However, if a Participant has no 414(s) Compensation for the Plan Year, then such Participant shall be disregarded for purposes of calculating the ADP of a group. For purposes of the above paragraph, the term "specific Plan Year" means, for Participants who are Highly Compensated Employees, the Plan Year being tested. If the current year testing method is being used, then the term "specific Plan Year" means, for Participants who are Nonhighly Compensated Employees, the Plan Year being tested. If the prior year testing method is being used, then the term "specific Plan Year" means, for Participants who are Nonhighly Compensated Employees, the Plan Year prior to the Plan Year being tested. 1.12 "ADP Test" means the actual deferral percentage test determined pursuant to Section4.5. 1.13 "ADR" means the actual deferral ratio of each Participant, that is a ratio (expressed as a percentage) equal to (1) the amount of Employer contributions actually paid over to the Plan on behalf of such Participant for such Plan Year, to (2) such Participant's 414(s) Compensation for such Plan Year. 2 For purposes of this definition of ADR, Employer contributions actually paid over to the Plan on behalf of any Participant shall include: (a) any Elective Deferrals (other than Catch-Up Contributions) made pursuant to the Participant's deferral election (including Excess Deferrals of any Highly Compensated Employee), but excluding (1) Excess Deferrals of any Nonhighly Compensated Employee that arise solely from Elective Deferrals made under this Plan or any other plans maintained by the Employer, and (2) Elective Deferrals that are taken into account in the ACP Test set forth in Section 4.7 (provided that the ADP Test is satisfied both with and without the exclusion of these Elective Deferrals); and (b) at the election of the Employer, Qualified Nonelective Contributions and Qualified Matching Contributions to the extent such contributions are not used to satisfy the ACP Test, as well as any contributions authorized by (and to the extent prescribed by) Section 4.6(c). For purposes of computing a Participant's ADR, an Eligible Employee who would be a Participant but for the failure to make Elective Deferrals shall be treated as a Participant on whose behalf no Elective Deferrals are made. The ADR for each Participant shall be calculated to the nearest one-hundredth of one percent. 1.14 "Affiliated Employer" means any corporation which is a member of a controlled group of corporations (as defined in Code Section414(b)) that includes the Employer; any trade or business (whether or not incorporated) that is under common control (as defined in Code Section414(c)) with the Employer; any organization (whether or not incorporated) which is a member of an affiliated service group (as defined in Code Section414(m)) that includes the Employer; and any other entity required to be aggregated with the Employer pursuant to Regulations under Code Section414(o). 1.15 "After-Tax Voluntary Contribution" means any Employee contribution that is voluntarily made to the Plan by the Participant pursuant to Section4.13. 1.16 "After-Tax Voluntary Contribution Account" means the separate account established and maintained by the Administrator for each Participant with respect to the Participant's total interest in the Plan resulting from After-Tax Voluntary Contributions, and gains and losses attributable to those amounts. Amounts in the After-Tax Voluntary Contribution Account are nonforfeitable when made and are distributable pursuant to the provisions of the Plan. 1.17 "Anniversary Date" means the last day of the Plan Year. 1.18 "Annual Additions" means, for purposes of applying the limitations of Code Section415, the sum credited to a Participant's Accounts for any Limitation Year of (1)Employer contributions, (2)Employee contributions, (3)forfeitures, (4)amounts allocated to an individual medical account, as defined in Code Section415(l)(2) which is part of a pension or annuity plan maintained by the Employer, (5)amounts derived from contributions paid or accrued which are attributable to post-retirement medical benefits allocated to the separate account of a key employee (as defined in Code Section419A(d)(3)) under a welfare benefit plan (as defined in Code Section419(e)) maintained by the Employer and (6) allocations under a simplified employee pension plan. Annual Additions do not include the transfers of funds from one plan to another. In addition, the following are not Annual Additions for the purposes of this definition:(1) the direct transfer of a benefit or employee contributions from a qualified plan to this Plan, or rollover contributions as defined in Code Sections 401(a)(31), 402(c), 403(a)(4), 403(b)(8), 408(d)(3) and 457(e)(16); (2)repayments of loans made to a Participant from the Plan; (3)repayment of distributions received by an Employee pursuant to Code Section 411(a)(7)(B) (cash-outs); (4) repayment of distributions received by an Employee pursuant to Code Section 411(a)(3)(D) (mandatory contributions); (5) Catch-Up Contributions and (6) employee contributions to a simplified employee pension excludable from gross income under Code Section 408(k)(6). Annual Additions for purposes of Code Section 415 shall not include restorative payments. A restorative payment is a payment made to restore losses to the Plan resulting from actions by a fiduciary for which there is reasonable risk of liability for breach of a fiduciary duty under ERISA or under other applicable federal or state law, where Participants who are similarly situated are treated similarly with respect to the payments. Generally, payments are restorative payments only if the payments are made in order to restore some or all of the Plan's losses due to an action (or a failure to act) that creates a reasonable risk of liability for such a breach of fiduciary duty (other than a breach of fiduciary duty arising from failure to remit contributions to the Plan). This includes payments to the Plan made pursuant to a Department of Labor order, the Department of Labor's Voluntary Fiduciary Correction Program, or a court-approved settlement, to restore losses to a qualified defined contribution plan on account of the breach of fiduciary duty (other than a breach of fiduciary duty arising from failure to remit contributions to the Plan). Payments made to the Plan to make up for losses due merely to market fluctuations and other payments that are not made on account of a reasonable risk of liability for breach of a fiduciary duty under ERISA are not restorative payments and generally constitute contributions that are considered Annual Additions. 1.19 "Annuity Starting Date" means, with respect to any Participant, the first day of the first period for which an amount is paid as an annuity, or, in the case of a benefit not payable in the form of an annuity, the first day on which all events have occurred which entitles the Participant to such benefit. 3 1.20 "Beneficiary" means the person (or entity) to whom a share of a deceased Participant's interest in the Plan is payable. Section 6.10 contains a definition of "designated Beneficiary" for purposes of that Section. 1.21 "Catch-Up Contribution" means Elective Deferrals made to the Plan by a Catch-Up Eligible Participant during any taxable year of such Participant that are in excess of: (a)a statutory dollar limit on Elective Deferrals or Annual Additions as provided in Code Sections401(a)(30), 402(h), 403(b), 408, 415(c), or 457(b)(2) (without regard to Code Section457(b)(3)), as applicable; (b)a Plan limit on Elective Deferrals which is not a limit provided in (a) above; or (c)if the ADP Test is applicable, then the limit imposed by the ADP Test under Code Section 401(k)(3), in which Excess Contributions would otherwise be distributed pursuant to Section4.6(b) to a Highly Compensated Employee who is a Catch-Up Eligible Participant. Catch-Up Contributions for a Participant for a Participant's taxable year may not exceed the dollar limit on Catch-Up Contributions under Code Section 414(v)(2)(B)(i) for the Participant's taxable year. 1.22 "Catch-Up Eligible Participant" means a Participant who: (a)is eligible to defer Compensation pursuant to Section4.2; and (b)will attain age 50 or over by the end of the Participant's taxable year. 1.23 "Code" means the Internal Revenue Code of 1986, as amended or replaced from time to time. 1.24 "Compensation" means wages, salaries, and fees for professional services and other amounts received (without regard to whether or not an amount is paid in cash) for personal services actually rendered in the course of employment with the Employer to the extent the amounts are includible in gross income (including, but not limited to, commissions paid salespersons, compensation for services on the basis of a percentage of profits, commissions on insurance premiums, tips, bonuses, fringe benefits, and reimbursements, or other expense allowances under a nonaccountable plan (as described in Regulation 1.62-2(c)). Compensation shall also include all of the following types of elective contributions and all of the following types of deferred compensation:(a)Elective contributions that are made by the Employer on behalf of a Participant that are not includible in gross income under Code Sections 125, 132(f)(4), 402(e)(3), 402(h)(1)(B), and 403(b); and (b)Compensation deferred under an eligible deferred compensation plan within the meaning of Code Section 457(b). Compensation shall exclude all of the following items (even if includible in gross income): reimbursements or other expense allowances, fringe benefits (cash and non-cash), moving expenses, deferred compensation and welfare benefits.Compensation shall also exclude the following:(a)Employer contributions to a plan of deferred compensation that are not includible in the Participant’s gross income for the taxable year in which contributed, Employer contributions under a simplified employee pension plan, or any distributions from a plan of deferred compensation; (b)amounts realized from the exercise of a nonqualified stock option, or when restricted stock (or property) held by the Participant either becomes freely transferable or is no longer subject to a substantial risk of forfeiture; (c)amounts realized from the sale, exchange or other disposition of stock acquired under an incentive stock option; (d)other amounts that received special tax benefits (whether or not the amounts are actually excludable from the gross income of the Participant) unless specifically included above; and (e) amounts received as severance pay, provided, however, that Compensation shall include Post-Severance Compensation. Notwithstanding any provision to the contrary, Compensation shall exclude wages, salaries, and fees for professional services and other amounts received (without regard to whether or not an amount is paid in cash) for personal services actually rendered in the course of employment with an Affiliated Employer that constitutes compensation under a separate plan that is intended to be qualified under Code Section 401(a) that provides for a cash or deferred arrangement or contains a qualified Roth contribution program.Notwithstanding any provision of this Section to the contrary, Compensation for purposes of a Participant’s Elective Deferrals under Section 4.2 of the Plan shall not include amounts that are not 415 Compensation, provided, however, that for this purpose 415 Compensation is not limited to the annual compensation limit of Code Section 401(a)(17). Compensation shall include only that Compensation which is actually paid or made available to the Participant during the determination period.The determination period shall be the Plan Year.For a Participant’s initial year of participation, Compensation shall be recognized as of such Employee’s effective date of participation. In determining allocations in Plan Years beginning on or after January 1, 2002, the annual Compensation limit shall not exceed $200,000, as adjusted for cost-of-living increases in accordance with Code Section 401(a)(17)(B).Annual Compensation 4 means Compensation during the Plan Year or such other consecutive 12-month period over which Compensation is otherwise determined under the Plan (the determination period).The cost-of-living adjustment in effect for a calendar year applies to annual compensation for the determination period that begins with or within such calendar year. If a determination period consists of fewer than twelve (12) months, the $200,000 annual Compensation limit will be multiplied by a fraction, the numerator of which is the number of months in the determination period, and the denominator of which is twelve (12).If Compensation for any prior determination period is taken into account in determining a Participant’s allocations for the current Plan Year, the Compensation for such prior determination period is subject to the applicable annual Compensation limit in effect for that prior period. If any Employees are excluded from the Plan (or from any component of the Plan), then Compensation for any such Employees who become eligible or cease to be eligible to participate in the Plan ( or in any component of the Plan) during a Plan Year shall only include Compensation while such Employees are Eligible Employees of the Plan (or of such component of the Plan.) Notwithstanding the foregoing, the family member aggregation rules of Code Sections 401(a)(17) and 414(q)(6) as in effect prior to the enactment of the Small Business Job Protection Act of 1996 shall not apply to this Plan. However, Compensation for any Self-Employed Individual shall be equal to Earned Income.Furthermore, the contributions on behalf of any Owner-Employee shall be made only with respect to the Earned Income for such Owner-Employee that is derived from the trade or business with respect to which such Plan is established. If, in connection with the adoption of this amendment and restatement, the definition of Compensation has been modified, then, for Plan Years prior to the Plan Year which includes the adoption date of this amendment and restatement, Compensation means compensation determined pursuant to the Plan then in effect. 1.25 "Contract" or "Policy" means any life insurance policy, retirement income policy or annuity contract (group or individual) issued pursuant to the terms of the Plan. In the event of any conflict between the terms of this Plan and the terms of any contract purchased hereunder, the Plan provisions shall control. 1.26 "Contribution Percentage Amounts" means the sum of any Matching Contributions which are made pursuant to Section 4.1(c), Qualified Matching Contributions (to the extent such Qualified Matching Contributions are not used to satisfy the ADP Test) and Qualified Nonelective Contributions (to the extent not used to satisfy the ADP Test), as well as any contributions authorized by (and to the extent prescribed by) Section 4.8(g). In addition, Contribution Percentage Amounts may include Elective Deferrals, provided the ADP Test is met before the Elective Deferrals are used in the ACP Test and continues to be met following the exclusion of those Elective Deferrals that are used to meet the ACP Test. However, Contribution Percentage Amounts shall not include Matching Contributions that are forfeited either to correct Excess Aggregate Contributions or due to Code Section 401(a)(4) and the Regulations thereunder because the contributions to which they relate are Excess Deferrals, Excess Contributions, or Excess Aggregate Contributions. 1.27 "Custodian" means a person or entity that has custody of all or any portion of the Plan assets. 1.28 "Designated Investment Alternative" means a specific investment identified by name by the Employer (or such other Fiduciary who has been given the authority to select investment options) as an available investment under the Plan to which Plan assets may be invested by the Trustee pursuant to the investment direction of a Participant. 1.29 "Directed Account" means that portion of a Participant's interest in the Plan with respect to which the Participant has directed the investment including any Participant who is treated as having directed the investment in accordance with Section 404(c)(5) of ERISA. 1.30 "Directed Investment Option" means a Designated Investment Alternative and any other investment permitted by the Plan to which Plan assets may be invested by the Trustee pursuant to the investment direction of a Participant. 1.31 "Disability" means a physical or mental condition of a Participant resulting from bodily injury, disease, or mental disorder which renders such Participant incapable of continuing any gainful occupation and which condition constitutes total disability under the federal Social Security Acts. 1.32 "Earned Income" means with respect to a Self-Employed Individual, the net earnings from self-employment in the trade or business with respect to which the Plan is established, for which the personal services of the individual are a material income-producing factor. Net earnings will be determined without regard to items not included in gross income and the deductions allocable to such items. Net earnings are reduced by contributions by the Self-Employed Individual to a qualified Plan 5 to the extent deductible under Code Section404. In addition, net earnings shall be determined with regard to the deduction allowed to the Self-Employed Individual by Code Section164(f). If any combination of bonuses, commissions, tips, overtime, moving expenses, fringe benefits, or any other element of compensation is excluded from Compensation for the purpose of determining any contribution, then for the purpose of determining the amount of such contribution on behalf of any Self-Employed Individual, such person's Earned Income will be reduced in the same proportion that the "includible compensation" of "common law participants" bears to the "total compensation" of all "common law participants." For purposes of the preceding paragraph, "common law participant" means a Participant who is neither a Highly Compensated Employee nor a Self-Employed Individual, "includible compensation" means the amount of Compensation taken into account in determining the amount of such contribution for "common law participants," and "total compensation" means the amount of Compensation that would have been taken into account in determining such contribution for "common law participants" if (1) no element of Compensation had been excluded in determining such contribution, and (2) all of the following are included in Compensation: any amount which is contributed by the Employer at the election of the Participant pursuant to a salary reduction agreement and which is not includible in the gross income of the Participant by reason of Code Sections125, 132(f)(4), 402(e)(3), 402(h)(1)(B), 403(b) or 457(b), and employee contributions described in Code Section414(h)(2) that are treated as Employer contributions. However, to the extent that the amount of "includible compensation" for "common law participants" includes any amount which is contributed by the Employer at the election of the Participant pursuant to a salary reduction agreement and which is not includible in the gross income of the Participant by reason of Code Sections125, 132(f)(4), 402(e)(3), 402(h)(1)(B), 403(b) or 457(b), and employee contributions described in Code Section414(h)(2) that are treated as Employer contributions, then those amounts shall be added back to Earned Income after making the adjustment described in the preceding paragraph. 1.33"Elective Deferral" means any Employer contributions made to the Plan at the election of the Participant in lieu of cash Compensation pursuant to Section4.2. With respect to any taxable year, a Participant's Elective Deferrals is the sum of all employer contributions made on behalf of such Participant pursuant to an election to defer under any qualified cash or deferred arrangement ("CODA") described in Code Section 401(k), any salary reduction simplified employee pension described in Code Section 408(k)(6), any SIMPLE IRA plan described in Code Section 408(p) and any plan described under Code Section 501(c)(18), and any employer contributions made on the behalf of a Participant for the purchase of an annuity contract under Code Section 403(b) pursuant to a salary reduction agreement. The term "Elective Deferrals" includes Pre-Tax Elective Deferrals and Roth Elective Deferrals. Elective Deferrals shall not include any deferrals properly distributed as excess Annual Additions pursuant to Section4.10(a). 1.34 "Elective Deferral Account" means the separate account established and maintained by the Administrator for each Participant with respect to the Participant's total interest in the Plan resulting from Elective Deferrals. Amounts in the Elective Deferral Account are nonforfeitable when made and are subject to the distribution restrictions of Section4.2(d). The Elective Deferral Account may consist of a Pre-Tax Elective Deferral Account and a Roth Elective Deferral Account. Unless specifically stated otherwise, any reference to a Participant's Elective Deferral Account will refer to both of these sub-Accounts. 1.35 "Eligible Employee" means any Employee who is a member of a class of Employees listed in Exhibit A to the Plan. Notwithstanding the foregoing, the following Employees shall not be eligible to participate (or, if applicable, continue to participate) in this Plan: (a)An individual shall not be an Eligible Employee if such individual is not reported on the payroll records of the Employer as a common law employee. In particular, it is expressly intended that individuals not treated as common law employees by the Employer on its payroll records and out-sourced workers, are neither Employees nor Eligible Employees, and are excluded from Plan participation even if a court or administrative agency determines that such individuals are common law employees and not independent contractors. However, this paragraph shall not apply to partners or other Self-Employed Individuals unless the Employer treats them as independent contractors. (b)Employees who are Leased Employees. (c)Employees who are nonresident aliens (within the meaning of Code Section7701(b)(1)(B)) and who receive no earned income (within the meaning of Code Section911(d)(2)) from the Employer which constitutes income from sources within the United States (within the meaning of Code Section861(a)(3)). 1.36 "Employee" means any common law employee, Self-Employed Individual, Leased Employee or other person to the extent that the Code treats such an individual as an employee of the Employer for purposes of the Plan, such as (for certain purposes) any person who is employed by an Affiliated Employer. 6 1.37 "Employer" means CHS/Community Health Systems, Inc. and any successor that shall maintain this Plan; and any predecessor that has maintained this Plan.In addition, where appropriate, the term Employer shall include any Participating Employer. 1.38 "ERISA" means Employee Retirement Income Security Act of 1974, as amended. 1.39 "Excess Aggregate Contributions" means, with respect to any plan year, the excess of: (a)The aggregate Contribution Percentage Amounts actually made on behalf of Participants who are Highly Compensated Employees for such Plan Year and taken into account in computing the numerator of the ACR, over (b)The maximum Contribution Percentage Amounts permitted by the ACP Test of Section4.7(a) (determined by hypothetically reducing contributions made on behalf of Participants who are Highly Compensated Employees in order of their ACRs beginning with the highest of such ACRs). Such determination shall be made after first taking into account corrections of any Excess Deferrals pursuant to Section4.2 and then taking into account any adjustments of any Excess Contributions pursuant to Section4.6. 1.39 "Excess Contributions" means, with respect to a Plan Year, the excess of Elective Deferrals made on behalf of Participants who are Highly Compensated Employees for the Plan Year over the maximum amount of such contributions permitted under Section4.5(a) (determined by hypothetically reducing contributions made on behalf of Participants who are Highly Compensated Employees in order of the ADRs beginning with the highest of such ADRs). Excess Contributions shall be treated as an Annual Addition pursuant to Section1.18. 1.40 "Excess Deferrals" shall mean those Elective Deferrals of a Participant that either (1) are made during the Participant's taxable year and which exceed the dollar limitation under Code Section 402(g) (including, if applicable, the dollar limitation on Catch-Up Contributions defined in Code Section 414(v)) for such year; or (2) are made during a calendar year and exceed the dollar limitation under Code Section 402(g) (including, if applicable, the dollar limitation on Catch-Up Contributions defined in Code Section 414(v)) for the Participant's taxable year beginning in such calendar year, counting only Elective Deferrals made under this Plan and any other plan, contract or arrangement maintained by the Employer. 1.41 "Fiduciary" means any person who (a) exercises any discretionary authority or discretionary control respecting management of the Plan or exercises any authority or control respecting management or disposition of its assets, (b)renders investment advice for a fee or other compensation, direct or indirect, with respect to any monies or other property of the Plan or has any authority or responsibility to do so, or (c)has any discretionary authority or discretionary responsibility in the administration of the Plan. 1.42 "Forfeiture" means that portion of a Participant's Account that is not Vested, and which becomes a Forfeiture at the time described below: The earlier of: (a)the distribution of the entire Vested portion of the Participant's Account of a Participant who has severed employment with the Employer. For purposes of this provision, if the Participant has a Vested benefit of zero (determined without regard to the Participant's Qualified Voluntary Employee Contribution Account or Rollover Account), then such Participant shall be deemed to have received a distribution of such Vested benefit as of the date on which the severance of employment occurs, or (b)the last day of the Plan Year in which a Participant who has severed employment with the Employer incurs five(5) consecutive 1-Year Breaks in Service. Regardless of the preceding provisions, if a Participant is eligible to share in the allocation of Employer contributions or Forfeitures in the year in which the Forfeiture would otherwise occur, then the Forfeiture will not occur until the end of the subsequent Plan Year.Furthermore, the term “Forfeiture” shall also include amounts deemed to be Forfeitures pursuant to any other provision of the Plan. For purposes of this Plan, any Forfeiture will be disposed of in the Plan Year in which the Forfeiture arises. 1.43 "Former Employee" means an Employee who had a severance from employment with the Employer or an Affiliated Employer. 7 1.44 "415 Compensation" means such Participant's wages, salaries, fees for professional services and other amounts received (without regard to whether or not an amount is paid in cash) for personal services actually rendered in the course of employment with the Employer maintaining the Plan to the extent that the amounts are includible in gross income (including, but not limited to, commissions, compensation on the basis of a percentage of profits, tips, bonuses, fringe benefits, and reimbursements or other expense allowances under a nonaccountable plan as described in Regulation1.62-2(c)) for a Plan Year. 415 Compensation shall exclude (a)(1) contributions made by the Employer to a plan of deferred compensation to the extent that, the contributions are not includible in the gross income of the Participant for the taxable year in which contributed, (2)Employer contributions made on behalf of an Employee to a simplified employee pension plan described in Code Section408(k) to the extent such contributions are excludable from the Employee's gross income, (3)any distributions from a plan of deferred compensation; (b)amounts realized from the exercise of a non-qualified stock option, or when restricted stock (or property) held by an Employee either becomes freely transferable or is no longer subject to a substantial risk of forfeiture; (c)amounts realized from the sale, exchange or other disposition of stock acquired under a qualified stock option; and (d)other amounts which receive special tax benefits, or contributions made by the Employer (whether or not under a salary reduction agreement) towards the purchase of any annuity contract described in Code Section403(b) (whether or not the contributions are actually excludable from the gross income of the Employee). Notwithstanding any provision of this Section to the contrary, 415 Compensation shall be adjusted for the following types of compensation paid after a Participant's severance from employment with the Employer (or any other entity that is treated as the Employer pursuant to Code §414(b), (c), (m) or (o)). However, amounts described below may only be included in 415 Compensation to the extent such amounts are paid by the later of 2 1/2 months after severance from employment or by the end of the limitation year that includes the date of such severance from employment. Any other payment of compensation paid after severance of employment that is not described in the following types of compensation is not considered 415 Compensation within the meaning of Code Section 415(c)(3), even if payment is made within the time period specified above. 415 Compensation shall include regular pay after severance of employment if: (1)The payment is regular compensation for services during the Participant's regular working hours, or compensation for services outside the Participant's regular working hours (such as overtime or shift differential), commissions, bonuses, or other similar payments; and (2)The payment would have been paid to the Participant prior to a severance from employment if the Participant had continued in employment with the Employer. Leave cashouts shall be included in 415 Compensation if those amounts would have been included in the definition of 415 Compensation if they were paid prior to the Participant’s severance from employment, and the amounts are payment for unused accrued bona fide sick, vacation, or other leave, but only if the Participant would have been able to use the leave if employment had continued.In addition, deferred compensation shall be included in 415 Compensation if the compensation would have been included in the definition of 415 Compensation if it had been paid prior to the Participant’s severance from employment, and the compensation is received pursuant to a nonqualified unfunded deferred compensation plan, but only if the payment would have been paid at the same time if the Participant had continued in employment with the Employer and only to the extent that the payment is includible in the Participant’s gross income.Compensation paid to a participant who is permanently and totally disabled (as defined in Code Section 22(e)(3)) shall be excluded from 415 Compensation.In addition, 415 Compensation for a limitation year shall not include amounts earned but not paid during the limitation year solely because of the timing of pay periods and pay dates.However, 415 Compensation does include payments to an individual who does not currently perform services for the Employer by reason of qualified military service (as that term is used in Code Section 414(u)(1)) to the extent those payments do not exceed the amounts the individual would have received if the individual had continued to perform services for the Employer rather than entering qualified military service. 1.45 "414(s) Compensation" means 415 Compensation or any other definition of compensation that satisfies the nondiscrimination requirements of Code Section414(s) and the Regulations thereunder. The period for determining 414(s)Compensation must be either the Plan Year or the calendar year ending with or within the Plan Year. An Employer may further limit the period taken into account to that part of the Plan Year or calendar year in which an Employee was a Participant in the component of the Plan being tested. The period used to determine 414(s)Compensation must be applied uniformly to all Participants for the Plan Year. 1.46 "Highly Compensated Employee" means an Employee described in Code Section414(q) and the Regulations thereunder, and generally means any Employee who: (a)was a "five percent owner" as defined in Section1.52(b) at any time during the "determination year" or the "look-back year"; or 8 (b)for the "look-back year" had 415 Compensation from the Employer in excess of $80,000. The $80,000 amount is adjusted at the same time and in the same manner as under Code Section415(d), except that the base period is the calendar quarter ending September30,1996. The "determination year" means the Plan Year for which testing is being performed, and the "look-back year" means the immediately preceding twelve(12) month period. The Top-Paid Group election may be made at any time up to the date the applicable test for which the term is being used must be performed (including any statutory or regulatory provision for the correction of a failure of such test). In determining who is a Highly Compensated Employee, Employees who are nonresident aliens and who received no earned income (within the meaning of Code Section911(d)(2)) from the Employer constituting United States source income within the meaning of Code Section861(a)(3) shall not be treated as Employees. If an Employee who is a nonresident alien has U.S. source income, that Employee is treated as satisfying this definition if all of such Employee's U.S. source income from the Employer is exempt from U.S. income tax under an applicable income tax treaty. Additionally, all Affiliated Employers shall be taken into account as a single employer and Leased Employees within the meaning of Code Sections414(n)(2) and 414(o)(2) shall be considered Employees unless such Leased Employees are covered by a plan described in Code Section414(n)(5) and are not covered in any qualified plan maintained by the Employer. The exclusion of Leased Employees for this purpose shall be applied on a uniform and consistent basis for all of the Employer's retirement plans. Highly Compensated Former Employees shall be treated as Highly Compensated Employees without regard to whether they performed services during the "determination year." 1.47 "Highly Compensated Participant" means, for a particular Plan Year, a Participant who meets the definition of a Highly Compensated Employee in effect for that Plan Year. 1.48 "Hour of Service" means (1)each hour for which an Employee is directly or indirectly compensated or entitled to Compensation by the Employer for the performance of duties (these hours will be credited to the Employee for the computation period in which the duties are performed); (2)each hour for which an Employee is directly or indirectly compensated or entitled to compensation by the Employer (irrespective of whether the employment relationship has terminated) for reasons other than performance of duties (such as vacation, holidays, sickness, jury duty, disability, lay-off, military duty or leave of absence) during the applicable computation period (these hours will be calculated and credited pursuant to Department of Labor regulation2530.200b-2, which is incorporated herein by reference); (3)each hour for which back pay is awarded or agreed to by the Employer without regard to mitigation of damages (these hours will be credited to the Employee for the computation period or periods to which the award or agreement pertains rather than the computation period in which the award, agreement or payment is made). The same Hours of Service shall not be credited both under (1) or(2), as the case may be, and under(3). Notwithstanding (2) above, (i)no more than 500 Hours of Service are required to be credited to an Employee on account of any single continuous period during which the Employee performs no duties (whether or not such period occurs in a single computation period); (ii)an hour for which an Employee is directly or indirectly paid, or entitled to payment, on account of a period during which no duties are performed is not required to be credited to the Employee if such payment is made or due under a plan maintained solely for the purpose of complying with applicable worker's compensation, or unemployment compensation or disability insurance laws; and (iii)Hours of Service are not required to be credited for a payment which solely reimburses an Employee for medical or medically related expenses incurred by the Employee. For purposes of (2) above, a payment shall be deemed to be made by or due from the Employer regardless of whether such payment is made by or due from the Employer directly, or indirectly through, among others, a trust fund, or insurer, to which the Employer contributes or pays premiums and regardless of whether contributions made or due to the trust fund, insurer, or other entity are for the benefit of particular Employees or are on behalf of a group of Employees in the aggregate. Each Employee shall be credited with such Employee's actual Hours of Service.Hours of Service will be credited for employment with all Affiliated Employers. The provisions of Department of Labor regulations2530.200b-2(b) and(c) are incorporated herein by reference. 1.49 "Income" means the gains or losses for the "applicable computation period" allocable to an "excess amount", which amount shall be determined and allocated, at the discretion of the Administrator, using any of the methods set forth below: (a)Method of allocating Income.The Administrator may use any reasonable method for computing the Income allocable to an "excess amount" for the "applicable computation period," provided that the method is used consistently for all Participants and for all corrective distributions under the Plan for the "applicable computation period," and is used by the Plan for allocating earnings to a Participant's "specific account(s)." 9 (b)Alternative method of allocating Income.The Administrator may allocate Income to an "excess amount" for the "applicable computation period" by multiplying the earnings for the "applicable computation period" allocable to the "Employer contributions" taken into account under the test or limitation giving rise to such "excess amount" by a fraction, the numerator of which is the "excess amount" for the Employee for the "applicable computation period," and the denominator of which is the sum of: (1) The "specific account(s)" balance(s) taken into account under the test or limitation giving rise to such "excess amount" as of the beginning of the "applicable computation period," and (2) Any additional amount of such "Employer contributions" made for the "applicable computation period" to the "specific account(s)." (c)For purposes of calculating the Income attributable to Excess Deferrals of Section4.2(g), the terms "applicable computation period", "Employer contributions", "excess amount", and "specific account(s)" will have the following substitutions: (1)The taxable year of the Participant shall be substituted for the "applicable computation period"; (2)Elective Deferrals shall be substituted for "Employer contributions"; (3)Excess Deferrals shall be substituted for "excess amount"; and (4)The Elective Deferral Account shall be substituted for the "specific account(s)." (d)For purposes of calculating the Income attributable to Excess Contributions of Section4.6(b), the terms "applicable computation period", "Employer contributions", "excess amount", and "specific account(s)" will have the following substitutions: (1)The Plan Year shall be substituted for the "applicable computation period"; (2)Elective Deferrals, and other contributions included in determining the ADR under Section 1.13, shall be substituted for "Employer contributions"; (3)Excess Contributions shall be substituted for "excess amount"; (4)The Elective Deferral Account, and, if included in the determination of the ADR under Section1.13, the Qualified Matching Contribution and/or the Qualified Nonelective Contribution Account(s), shall be substituted for the "specific account(s)." (e) For purposes of calculating the Income attributable to Excess Aggregate Contributions of Section4.8(b), the terms "applicable computation period", "Employer contributions", "excess amount", and "specific account(s)" will have the following substitutions: (1)The Plan Year shall be substituted for the "applicable computation period"; (2)Any Matching Contributions which are made pursuant toSection 4.1(c), Qualified Matching Contributions (to the extent such Qualified Matching Contributions are not used to satisfy the ADP Test), and Qualified Nonelective Contributions (to the extent not used to satisfy the ADP Test) shall be substituted for "Employer contributions." Elective Deferrals may be included in the substitution listed above, provided the ADP Test is met before the Elective Deferrals are used in the ACP Test and continues to be met following the exclusion of those Elective Deferrals that are used to meet the ACP Test. However, Matching Contributions that are forfeited either to correct Excess Aggregate Contributions or due to Code Section 401(a)(4) and the Regulations thereunder because the contributions to which they relate are Excess Deferrals, Excess Contributions, or Excess Aggregate Contributions shall not be included in the substitution listed above. (3)Excess Aggregate Contributions shall be substituted for "excess amount"; (4)The Matching Contribution Account, Qualified Matching Contribution Account, and Qualified Nonelective Contribution Account shall be substituted for the "specific account(s)." (f)With respect to Excess Contributions and Excess Aggregate Contributions, Income for the period between the end of the Plan Year and the date of the distribution (the "gap period") is required to be distributed. A Plan will not fail to use a reasonable method for computing the Income that is allocable to Excess Contributions and Excess Aggregate Contributions merely because the Income allocable to Excess Contributions and Excess Aggregate Contributions is determined on a date 10 that is no more than 7 days before the distribution. Income for the "gap period" shall be calculated by using any of the methods set forth below: (1)Safe harbor method of allocating "gap period" income. The Administrator may use the safe harbor method in this paragraph to determine the Income on Excess Contributions and Excess Aggregate Contributions for the "gap period." Under this safe harbor method, Income on Excess Contributions and Excess Aggregate Contributions for the "gap period" is equal to 10% of the Income allocable to Excess Contributions and Excess Aggregate Contributions for the Plan Year that would be determined under paragraph (b) above (with the appropriate substitutions of paragraph (d) and paragraph (e)), multiplied by the number of calendar months that have elapsed since the end of the Plan Year. For purposes of calculating the number of calendar months that have elapsed under this safe harbor method, a corrective distribution that is made on or before the fifteenth day of a month is treated as made on the last day of the preceding month and a distribution made after the fifteenth day of a month is treated as made on the last day of the month. (2)Alternative method for allocating Plan Year and "gap period" income. The Administrator may determine the allocable Income for the aggregate of the Plan Year and the "gap period" by applying the alternative method provided by paragraph (b) above with respect to the entire period represented by the Plan Year and the "gap period", rather than just the Plan Year. 1.50"Investment Manager" means any Fiduciary described in Act Section 3(38). 1.51 "Key Employee" means an Employee as defined in Code Section416(i) and the Regulations thereunder. Generally, any Employee or Former Employee (as well as each of the Employee's or Former Employee's Beneficiaries) is considered a Key Employee if the Employee or Former Employee, at any time during the Plan Year that contains the "determination date" is described in one of the following categories: (a)an officer of the Employer (as that term is defined within the meaning of the Regulations under Code Section416) having annual 415 Compensation greater than $130,000 (as adjusted under Code Section 416(i)(1) for Plan Years beginning after December 31, 2002). (b)a "five percent owner" of the Employer. "Five percent owner" means any person who owns (or is considered as owning within the meaning of Code Section318) more than five percent(5%) of the outstanding stock of the Employer or stock possessing more than five percent(5%) of the total combined voting power of all stock of the Employer or, in the case of an unincorporated business, any person who owns more than five percent(5%) of the capital or profits interest in the Employer. In determining percentage ownership hereunder, employers that would otherwise be aggregated under Code Sections414(b), (c), (m) and(o) shall be treated as separate employers. (c)a "one percent owner" of the Employer having an annual 415 Compensation from the Employer of more than $150,000. "One percent owner" means any person who owns (or is considered as owning within the meaning of Code Section318) more than one percent (1%) of the outstanding stock of the Employer or stock possessing more than one percent (1%) of the total combined voting power of all stock of the Employer or, in the case of an unincorporated business, any person who owns more than one percent (1%) of the capital or profits interest in the Employer. In determining percentage ownership hereunder, employers that would otherwise be aggregated under Code Sections414(b), (c), (m) and(o) shall be treated as separate employers. However, in determining whether an individual has 415 Compensation of more than $150,000, 415 Compensation from each employer required to be aggregated under Code Sections414(b), (c), (m) and(o) shall be taken into account.
